Citation Nr: 0526046	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently rated as 20 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957 and from April 1957 to February 1958.  

In a July 1996 decision, the RO denied a claim seeking 
service connection for an injury to the entire right side, to 
include the right knee, right arm, and right shoulder.  It 
was essentially held that any right shoulder or right knee 
disability currently found was unrelated to service as there 
was no evidence showing these disorders in service.  The 
veteran was advised of that decision and of his appellate 
rights by way of a letter issued that same month.  He did not 
initiate an appeal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  In that 
decision, the RO denied an increased rating for the veteran's 
service-connected right ankle disability and denied service 
connection for a right knee and right shoulder disability.  

In the decision on appeal, the RO considered the claim for a 
right knee and shoulder disability on the merits.  The Board 
notes that, regardless of the RO's characterization and 
adjudication of the claims, the Board must determine whether 
new and material evidence to reopen the claims has been 
received, before proceeding further, inasmuch as this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate it 
de novo. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Hence, the issue is properly characterized as a 
petition to reopen, as on the title page.  Moreover, as the 
veteran has been provided notice of the legal authority 
governing claims for service connection; arguably a more 
expansive criteria that the criteria for claims to reopen, 
the Board finds that the veteran is not prejudiced by the 
Board's initial consideration of the claim as a petition to 
reopen.

During the pendency of the appeal, the RO assigned a separate 
10 percent evaluation for arthritis of the right ankle.  The 
veteran has not filed a notice of disagreement with respect 
to the determination, and the issue is not before the Board 
on appeal.  

In August 2004, the Board remanded this matter to the RO for 
additional development.  In April 2005, the RO issued a 
Supplemental Statement Of the Case in which it continued the 
denial of the veteran's claims.  

In April 2005, the veteran withdrew a then-pending request 
for a hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's right ankle disability is characterized by 
marked limitation of motion but without evidence of ankylosis 
of the ankle joint.  

2.  In a July 1996 decision, the RO denied service connection 
for a right knee and shoulder condition.  It was held that 
the evidence did not show a right knee or shoulder injury 
during service, and that a current right knee and shoulder 
condition was not etiologically related to service.  The 
veteran was notified of the decision but did not initiate an 
appeal.  

3.  Evidence received since the July 1996 RO decision while 
new, is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2004).  

2.  The July 1996 RO decision that denied service connection 
for a right knee and right shoulder disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

3.  The requirements to reopen the claim for service 
connection for a right knee disability have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

4.  The requirements to reopen the claim for service 
connection for a right shoulder disability have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, the veteran submitted his claims in May 
2001.  In an October 2001 letter pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that he needed 
to send to VA in order to substantiate the claims, as well as 
the types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing 
evidence of a current disability and, as it pertained to the 
service connection claims, evidence of a relationship between 
the current disability and service.  In addition, the veteran 
was informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in October 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA 
outpatient treatment records.  Additionally, the RO has 
obtained private treatment records from the Providence 
Hospital, Tri-County Home Health Care, Dr. James M. Fields, 
James McHone, M.D., and Northeast Orthopedics.  Moreover, the 
veteran was afforded VA examinations as noted below.  

In cases such as this one, where most of the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation for VA to 
assist the claimant in the development of the case and to 
provide reasons or bases as to the rationale for any adverse 
decision rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
In these matters, the veteran was advised of the option of 
submitting lay statements in support of his claim.  In 
addition, the RO undertook another search for the lost 
service medical records.  In a September 2004 response the 
National Personnel Records Center (NPRC) confirmed that the 
records were unavailable and likely burned during a fire at 
the facility in 1973.  

In a January 2005 letter, the veteran was again advised of 
the unavailability of his service medical records and 
provided a form in which to allow the NPRC to reconstruct 
medical data.  The veteran did not respond to the RO's 
letter.  

Based upon the foregoing, the Board finds that the veteran's 
service medical records are unavailable and that further 
efforts to search for them would only result in delay and 
unfairly prejudice the veteran in the timely adjudication of 
his claims.  

Finally, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Evaluation of Right Ankle Disability

The veteran's service discharge examination reveals that he 
fractured his right ankle in June 1955.  Service connection 
for residuals of a right ankle fracture was granted by the RO 
in May 1996.  An initial 10 percent evaluation was assigned.  
In the rating decision on appeal, the RO granted a 20 percent 
evaluation for the service-connected disability.  As an 
aside, the Board notes that the veteran is also in receipt of 
a separate 10 percent evaluation for arthritis of the right 
ankle.  That evaluation, however, is not the subject of the 
Board's jurisdiction on appeal.  The veteran contends that an 
evaluation greater than 20 percent is warranted for the right 
ankle disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (factors such as painful motion, instability, 
malalignment, pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint must be 
considered with any form of arthritis).  

The veteran's right ankle disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Pursuant to such Diagnostic Code, a 20 percent 
evaluation is warranted for a disability characterized by 
marked limitation of ankle motion.  A 20 percent evaluation 
is the highest evaluation permitted under Diagnostic Code 
5271.  

While there is another Diagnostic Code available that 
provides for a higher evaluation, it is predicated upon ankle 
disabilities that result in some form of ankylosis.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004).  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. 
App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995).  It has also been described as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

In this matter, while the veteran's right ankle disability 
results in limited motion , pain, and instability, ankylosis 
is not objectively demonstrated.  A private treatment record 
in April 2004 noted that the right ankle had 5 degrees of 
dorsiflexion, 15 degrees of plantar flexion, 5 degrees of 
inversion, and 5 degrees of eversion.  A VA x-ray examination 
in September 2003 noted degenerative joint disease of the 
right ankle but without evidence of any fixation of the joint 
or fibrous or bony union across the joint.  Finally, during 
the VA examination in January 2004, the ankle was painful and 
subject to frequent instability.  However, he was able to 
dorsiflex to neutral and plantar flex to 30 degrees.  Again, 
there was no evidence of ankylosis of the joint.  

The Board has considered the veteran's complaints of chronic 
ankle pain and the clinical evidence of instability and 
slightly diminished strength during objective examination in 
January 2004.  However, even with consideration of these 
factors, the disability does not nearly approximate the 
criteria for a 30 percent evaluation under the Diagnostic 
Code pertaining to ankylosis of the ankle.  Hence, a rating 
greater than 20 percent is not warranted on the basis of the 
factors set forth in 38 C.F.R. § 4.40, 4.45, and DeLuca v. 
Brown, supra.  

Finally, there is no showing that the veteran's right ankle 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Put another way, the 20 percent rating assigned 
adequately compensates the veteran for the severity of his 
right ankle disability.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  Right Knee and Right Shoulder Claims

The veteran's service discharge examinations in November 1956 
and January 1958 did not note any findings of a right knee or 
shoulder disability.  Other service medical records are 
unavailable, apparently having been lost in the accidental 
fire at the National Personnel Records Center.  The VA is 
aware of the heightened duty to assist in developing such 
claims.  As described, all possible steps have been taken in 
this case.

In November 1995, the veteran claimed entitlement to service 
connection for a injury to the right leg up to the right 
knee.  In a later statement, the veteran contended that he 
had a disability of the entire right side of his body.  
Evidence before the RO included private outpatient treatment 
records as well as a April 1996 VA examination report.  

Private outpatient treatment records from Springwood Lake FPC 
for the period from February 1981 to May 1995 were of record.  
They reflect that the veteran was seen in March 1982 with 
complaints of right knee, shoulder and elbow pain.  He denied 
chronic problems other than arthritis and hypertension.  He 
was taking no medications and did not report any history of 
serious illnesses or injuries.  Following a physical 
examination, the examiner noted that the veteran warranted 
treatment for arthritis.  Treatment records in 1983 and 1984 
reflected that the veteran was responding well to treatment 
for arthritis.  In August 1984, he was involved in an 
automobile accident and sustained a cerebral concussion and 
probable right upper extremity and right hip contusion, and 
lumbar paraspinal muscle strain.  

In May 1986, the veteran was seen for a flare-up of arthritis 
in the right knee.  

In October 1989, the veteran was seen for a flare-up of 
tendonitis/bursitis in the right shoulder, secondary to an 
incident while mowing his yard.  

A note in May 1993 indicated that arthritis was currently in 
remission and not causing much symptomatology.  

The veteran commenced VA outpatient treatment records in 
November 1995 for degenerative joint disease of the right 
knee.  During a May 1996 treatment, the veteran reported a 
history of injury to the right knee during service.  

During the VA examination in April 1996, the veteran reported 
that he sustained a fractured ankle when a bleacher he was on 
collapsed.  He reported that he was treated with a closed 
cast.  He complained of pain and swelling in the right ankle.  
There were no complaints of a right knee or shoulder 
disorder.  An x-ray of the right knee revealed narrowing of 
the joint space medially, with irregularity of the adjacent 
articular surface and hypertrophic changes.  

In the July 1996 rating decision, the RO denied service 
connection for a right knee, right arm, and right shoulder 
disability.  The RO essentially found no evidence of a right 
knee or shoulder condition during service or evidence linking 
a current disability to an incident or injury during service.  
The veteran was notified of the decision and of his appellate 
rights by way of a letter issued by the RO in July 1996.  The 
veteran did not initiate an appeal.  As such, the decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of his claim in May 
2001 (culminating in the current appeal); that version 
appears in the 2000 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In May 2001, the veteran submitted his claim to reopen 
service connection for a right knee and right shoulder 
disability.  He submitted recent VA and private outpatient 
treatment records and well as several statements from family 
and friends.  The VA outpatient treatment records reflect 
treatment for degenerative joint disease and hypertension.  
They include treatment of the right knee and shoulder.  

A January 1998 x-ray report noted the veteran's complaints of 
right shoulder pain and decreased range of motion.  There was 
no history of recent injury.  The impression was suggestive 
rotator cuff injury, acromioclavicular degenerative change, 
and glenohumeral degenerative change.  

A January 2001 note indicated that the veteran had severe 
degenerative joint disease of the bilateral knees, right 
worse than left.  An April 2001 note included a history of 
knee pain for thirty years duration.  

A June 2001 statement from a former comrade is of record.  He 
indicated that he lived across the street from the veteran 
while both were in service.  He stated that the veteran was 
injured in July 1955 when bleachers collapsed upon him.  He 
recalled that the veteran was hospitalized for two weeks 
following the accident.  

In September 2001, the veteran underwent an arthroscopy of 
the right knee and right medial Repicci replacement.  

A May 2002 right shoulder x-ray revealed findings consistent 
with impingement and suspicious of a rotator cuff tendon 
tear.  There was also degenerative arthropathy at the 
glenohumeral joint.  No fracture was seen.  

The veteran was seen in May 2002 by J. F., M.D.  At such 
time, the veteran reported a history of injury during the 
military service.  He reported pertinent complaints of right 
shoulder pain.  A physical examination was conducted but no 
opinion was expressed as to the relationship between the 
current right shoulder condition and the veteran's military 
service.  

Private treatment records from J. M., M.D. are also of 
record.  They reflect ongoing treatment for pain and 
discomfort in his shoulders, neck, back, knees, and ankles.  
In an April 2004 treatment note, the veteran reported a 
history of injury to the knees and ankle when he was in the 
military service.  

The veteran underwent a VA examination in September 2004.  At 
such time, the veteran reported that he injured his knee and 
right shoulder during service when a bleacher collapsed.  The 
examiner reviewed the veteran's claims folder and conducted a 
physical examination.  The assessment was severe post-
traumatic degenerative arthrosis of the right shoulder and 
post-traumatic arthrosis of the right knee, status post 
unicopartmental knee.  The examiner opined, in a statement 
received in October 2004, that he could find no notes, x-rays 
or other objective proof in the veteran's claims folder that 
documented an injury sustained to the right knee or shoulder.  
The examiner opined that based upon the current evidence of 
record, he could not objectively state that there was a 
causal relationship between his military service and his 
current disabilities.  

In 2005, the veteran submitted several lay statements.  The 
statements, for the most part, indicate that the veteran had 
a knee and shoulder condition for many years.  In a statement 
from his wife, she indicated that the veteran had right knee 
and shoulder trouble since service.  

In these matters, the RO previously denied the veteran's 
claims on the basis that the available service medical 
records did not document an injury during service and that 
there was no evidence relating a current disability to the 
veteran's military service.  Since the last final denial of 
the claim in July 1996, the veteran has submitted evidence 
documenting that he continues to suffer from right knee and 
shoulder conditions.  This evidence is essentially 
duplicative of that before the RO in July 1996.  While some 
records reference a history of injury during the military 
service, these appear to be based a history provided by the 
veteran and do not new and material.  In this respect, a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In addition, the veteran's account of his lay history was 
previously considered by the RO and, as such, are not new and 
material evidence warranting the reopening of the claims.  
See generally,  Elkins v. Brown, 5 Vet. App. 474 (1993).  

As to the additional lay testimony and statements, the Board 
finds they too are not material as such lay opinions are not 
probative as to the question of causation or diagnosis.  
While the Board is sympathetic to the fact that many of the 
veteran's service medical records are unavailable, the two 
available discharge examination do not show evidence of a 
chronic right knee or shoulder condition.  In addition, the 
law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Finally, while the veteran was afforded a VA examination in 
connection with his claims, the examiner opined that there 
was no objective evidence of a relationship between the 
current right knee and shoulder conditions and service.  As 
such, the claims will not be reopened on the basis of the 
negative opinion evidence.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

ORDER

An evaluation greater than 20 percent for residuals of a 
right ankle injury is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a right knee 
disability is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a right 
shoulder disability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


